PER CURIAM.
This is an appeal from the judgment of the district court of the county of Todd in favor of the defendants. The record herein presents for our decision the precise question determined, adversely to the appellant, by this court upon a former appeal herein from an order overruling a general demurrer to the defendants’ answer. Northern Pacific Ry. Co. v. Wass, 104 Minn. 411, 116 N. W. 937. We adhere to our former decision, and hold, for the reasons stated in the opinion on the former appeal, that the judgment appealed from must be affirmed. So ordered.